Exhibit 10.13

 

To: Steve Saferin (Chair Compensation Committee, Inspired Entertainment, Inc.)

 

From: Lorne Weil, Executive Chair 

 

March 26, 2020

 

Dear Steve:

 

While I appreciate the Board’s support and the effort that went into the January
31, 2020 employment agreement, currently awaiting stockholder approval, I am
mindful of the unprecedented situation we find ourselves in with the Covid-19
pandemic and various government ordered closures in countries where Inspired
does business. In light of that, I would prefer to withdraw from the new
contract and remain employed under my original Employment
Agreement of January 16, 2017 (as amended). We can then focus on mitigating the
impact of the pandemic on the Company now, and if appropriate address a
replacement contract in the future.

 

If you agree, please let me know and we can just withdraw the January 31, 2020
item from the AGM at this point.

 

Very truly               /s/ Lorne Weil       Lorne Weil                 Agreed:
/s/ Steven M. Saferin       Steven M. Saferin       03.26.20

